Citation Nr: 1100858	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  09-48 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased disability rating for the 
service-connected lumbar spine disability, currently rated as 40 
percent disabling.

2.  Entitlement to an increased disability rating for the 
service-connected right hip disability, currently rated as 10 
percent disabling.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability due to the service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1943 to December 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that continued ratings of 40 percent and 10 percent for 
lumbar spine and right hip disabilities, and denied service 
connection for left ear hearing loss.

In November 2009, VA received the Veteran's substantive appeal 
concerning the denial of his claim for service connection for 
left ear hearing loss.  However, a rating decision since issued - 
in October 2010, granted that claim and he did not appeal either 
the initial disability rating or effective date assigned.  
Therefore, that claim has been resolved.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for 
service connection is granted during the pendency of the appeal, 
a second notice of disagreement (NOD) must thereafter be timely 
filed to initiate appellate review of the claim concerning 
"downstream" issues such as the compensation level assigned for 
the disability and the effective date). See, too, 38 C.F.R. § 
20.200 (2010).

In August 2010 the Board remanded the matters for additional 
development.  That development having been completed, the claims 
have been returned to the Board and are now ready for appellate 
disposition.

The issues of entitlement to service connection for a head 
injury, stroke, and right arm disorder, to include as 
secondary to the Veteran's service-connected lumbar spine 
disability and right hip disability, have been raised by 
the record in evidence submitted by the Veteran in January 
2010, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The September 2010 VA examinations determined that the Veteran's 
service-connected lumbar spine disability and right hip 
disability severely affect his employability.  The Veteran also 
reported that he is unable to work due to these disabilities. 
Thus, the Veteran's allegations raise a claim for TDIU.  This 
claim is added to the Veteran's appeal consistent with Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lumbar spine is not anklyosed.

2.  The Veteran's lumbar spine disability has not been manifested 
by incapacitating episodes.

3.  Since September 7, 2010, the Veteran's lumbar spine 
disability has been additionally manifested by moderately severe 
sciatica and radiculopathy into his lower extremities.

4.  At its worst, the Veteran's right hip disability has been 
manifested by abduction to 45 degrees and flexion to 50 degrees.

5.  The Veteran's right hip is not anklyosed.

6.  The Veteran's right hip disability is not manifested by hip 
flail joint or malunion of the right hip joint.
  
CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 40 percent 
for the Veteran's service-connected lumbar spine disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.71a, Diagnostic Codes (DCs) 5003, 5237, 5243 (2010).  

2.  Since September 7, 2010, the criteria are met for a separate 
40 percent rating for incomplete paralysis of the sciatic nerve 
in the lower left extremity.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8520 
(2010).

3.  Since September 7, 2010, the criteria are met for a separate 
40 percent rating for incomplete paralysis of the sciatic nerve 
in the lower right extremity.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8520 
(2010).

4.  The criteria are not met for a rating higher than 10 percent 
for the Veteran's service-connected right hip disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.71a, DCs 5251, 5252, 5253, 5254, 5255 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The content requirements of a duty to assist notice letter have 
been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Letters from the RO dated in February 2009 and March 
2009 provided the Veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and what 
evidence the VA would attempt to obtain on his behalf.  The 
letters also provided the Veteran with information concerning the 
evaluations and effective dates that could be assigned should his 
claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  VA has no outstanding duty to inform the Veteran 
that any additional information or evidence is needed.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, all relevant facts have been properly developed, and that 
all evidence necessary for equitable resolution of the issues 
have been obtained.  His STRs and post-service VA and private 
treatment records have been obtained.  The RO also attempted to 
obtain the Veteran's Social Security Administration (SSA) 
records.  The RO was notified in August 2010 that the SSA had no 
records pertaining to the Veteran.  The Board does not have 
notice of any additional relevant evidence that is available but 
has not been obtained.  He has been afforded VA examinations.  
The reports of those evaluations contain all findings needed to 
properly evaluate his disabilities.  38 C.F.R. § 4.2.  In a 
December 2010 statement, the Veteran's representative argued that 
the Veteran's appeal should be remanded for new VA examinations.  
Specifically, the representative stated that the September 2010 
VA examiners did not address the DeLuca concerns and did not 
obtain new X-rays.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, upon reviewing the September 2010 VA examinations, the 
Board finds that DeLuca was addressed in both the spine and joint 
examinations.  8 Vet. App. at 202.  Additionally, for the reasons 
stated below, new X-rays are not needed to rate the current 
severity of the Veteran's disabilities.  Thus, all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claims.  No further assistance to the 
Veteran with the development of evidence is required.

Additionally, the RO substantially complied with the Board's 
August 2010 remand directives.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  
This included scheduling the Veteran for additional VA 
examinations (which he had in September 2010), obtaining the 
Veteran's recent VA outpatient treatment records (which were 
obtained from the VA Medical Centers (VAMCs) in Dublin, Columbia, 
and Orlando), obtaining the Veteran's SSA records (which were 
unavailable per an August 2010 report from the SSA), and then 
readjudicating his claims in a supplemental statement of the case 
(SSOC) (which was done in the October 2010 SSOC).  

General Regulations and Statutes for Increased Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes (DCs).  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A more recent decision of the Court, 
however, has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider whether the rating should be "staged."  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of a staged 
rating would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating claim 
is from the time period one year before the claim was filed - 
so, here, February 5, 2008, until VA makes a final decision on 
the claims.  See Hart, 21 Vet. App. at 505.  See also 38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2010).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disabilities in 
reaching its decisions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization such as to render impractical 
the application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2010).

Lumbar Spine Disability

The Veteran asserts that he is entitled to a higher rating for 
his service-connected lumbar spine disability, currently 
evaluated as 40 percent disabling under 38 C.F.R. § 4.71a, DCs 
5003, 5237. 

DC 5003 provides that degenerative arthritis that is established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate DCs for the specific joint or joints 
involved - which, here, is DC 5237.  DC 5237 refers to the 
General Rating Formula for Diseases and Injuries of the Spine.  
Under the General Rating Formula for Diseases and Injuries of the 
Spine, a 40 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  The next 
higher rating of 50 percent is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, DC 5237.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

In this case, there is no evidence that the Veteran's lumbar 
spine is ankylosed.  The March 2009 and September 2010 VA 
examination reports determined that the Veteran's lumbar spine 
had motion in every direction, thereby precluding a finding of 
ankylosis.  See 38 C.F.R. § 4.71a, DC 5237, Note (5), indicating 
that, for VA compensation purposes, unfavorable ankylosis is a 
disorder in which the entire thoracolumbar spine is fixed in 
flexion or extension.  The Veteran's range of motion is certainly 
limited as noted on examinations in March 2009 and September 
2010, and additional limitation was noted with repetitive motion 
on examination in September 2010; however, at no time was 
ankylosis of the lumbar spine demonstrated.  

Additionally, since 40 percent is the highest rating available 
for limitation of motion of the lumbar spine, there is simply no 
basis to assign a higher rating for pain.  Johnston v. Brown, 10 
Vet. App. 80 (1997) (holding that the DeLuca provisions are not 
for consideration where the Veteran is in receipt of the highest 
rating based on limitation of motion and a higher rating requires 
ankylosis). See DeLuca, 8 Vet. App. at 202.  

Furthermore, there is no objective evidence showing that his 
lumbar spine disability has resulted in incapacitating episodes 
in the private and VA outpatient treatment records.  At the March 
2009 and September 2010 VA examinations, the Veteran indicated 
that he had not experienced incapacitating episodes due to his 
lumbar spine disability.  For purposes of ratings under DC 5243, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  To 
warrant a rating in excess of 40 percent based on incapacitating 
episodes of intervertebral disc syndrome, the evidence must 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least six weeks during the past 12 months.  
This would warrant a 60 percent rating pursuant to DC 5243; 
however, as noted, incapacitating episodes of intervertebral disc 
syndrome are not shown in this case.  Thus, the Veteran is not 
entitled to a higher rating of 40 percent under DC 5243, 
referring to intervertebral disc syndrome.  38 C.F.R. § 4.71a.

The Veteran's lay testimony concerning the severity of his lumbar 
spine disability, while competent, is not substantiated by the 
objective findings, and, thus, is probatively outweighed by the 
objective medical findings to the contrary.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1991); Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 
Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
See, too, Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006) (indicating the Board retains the discretion to 
make credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).

The Veteran's lumbar spine disability has never met the 
requirements for a higher rating since one year prior to filing 
his claim, so the assignment of "staged" ratings is not for 
application.  See Hart, 21 Vet. App. at 505.

For these reasons and bases, the preponderance of the evidence is 
against the Veteran's claim - in turn meaning there is no 
reasonable doubt to resolve in his favor and his claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).





Separate Disability Ratings for the Lower Extremities

The medical evidence of record, combined with the Veteran's lay 
statements, establishes that his lumbar spine disability is 
productive of bilateral sciatic neuropathy in the lower 
extremities.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  
Under 38 C.F.R. § 4.124a, a disability from neurological 
disorders is rated from 10 to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  With partial 
loss of use of one or more extremities from neurological lesions, 
rating is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2010).

DC 8520 provides the rating criteria for paralysis of the sciatic 
nerve, and therefore neuritis and neuralgia of that nerve.  
Disability ratings of 10 percent, 20 percent and 40 percent are 
assignable for incomplete paralysis that is mild, moderate or 
moderately severe in degree, respectively.  A 60 percent rating 
is warranted for severe incomplete paralysis with marked muscle 
atrophy.  Complete paralysis of the sciatic nerve, which is rated 
as 80 percent disabling, contemplates foot dangling and dropping, 
no active movement possible of muscles below the knee, and 
flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 
4.124a, DC 8520.  

Applying these criteria to the facts of this case, since 
September 7, 2010 (the date of the Veteran's last VA 
examination), the Veteran's lumbar spine disability has been 
manifested by moderately severe paralysis of the right and left 
sciatic nerve, which warrants a separate 40 percent rating for 
each lower extremity.  Id.  The September 2010 VA examiner 
determined that the Veteran had decreased vibration, decreased 
position sense, decreased pain or pinprick, and decreased light 
touch in the peripheral nerves of his bilateral lower 
extremities.  The Veteran's peripheral nerve reflexes were 
hypoactive (1+)  with clonus in both lower extremities (normal is 
2+).  The Veteran had active movement against some resistance 
(4+) in his bilateral lower extremities (normal is 5+).  The 
Veteran reported severe and constant pain and leg weakness, which 
requires the use of a walker.  The Veteran did not have any bowel 
or bladder impairments.  Thus, resolving all reasonable doubt in 
his favor, the Board finds that the evidence warrants a separate 
40 percent rating for each lower extremity under DC 8520 for 
moderately severe paralysis of the sciatic nerve, since September 
7, 2010.  38 C.F.R. § 4.124a.

In this regard, however, the Veteran is not entitled to a higher 
60 percent rating for each lower extremity under DC 8520 since 
September 7, 2010.  The evidence of record does not establish 
that he has severe incomplete paralysis with marked muscle 
atrophy in each lower extremity.  The September 2010 VA examiner 
determined that the Veteran does not have complete paralysis of 
his bilateral lower extremities.  Although the Veteran had muscle 
atrophy at the September 2010 VA examination, the VA examiner 
stated that the reduced muscle mass was consistent with the 
Veteran's advanced age, and thus not due to his lumbar spine 
disability.  The VA and private outpatient treatment records do 
not provide contrary results. 

The Veteran is also not entitled to separate disability ratings 
for his bilateral lower extremities prior to September 7, 2010.  
Specifically, the March 2009 VA examiner determined that the 
Veteran did not have muscle atrophy.  He had active movement 
against full resistance (5+) in his bilateral lower extremities 
(normal is 5+).  His sensations and reflexes were normal (2+) in 
his bilateral lower extremities.  The VA and private outpatient 
treatment records do not provide contrary results.

As noted above, the Veteran's lay testimony concerning the 
severity of his bilateral lower extremity disabilities, while 
competent, is unsubstantiated and, thus, probatively outweighed 
by the objective medical findings to the contrary.  See 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494-95; 
Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1377; Barr, 
21 Vet. App. at 310.  See also 38 C.F.R. § 3.159(a)(2); Rucker, 
10 Vet. App. at 67; Layno, 6 Vet. App. at 469.  See, too, 
Buchanan, 451 F.3d at 1335.

Therefore, the Veteran's incomplete paralysis of the sciatic 
nerve is best rated as moderately severe (and thus, 40 percent 
disabling) in each lower extremity since September 7, 2010.  38 
C.F.R. § 4.124a, DC 8520.  The benefit-of-the-doubt rule has been 
considered in making this decision.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Hip Disability

The Veteran asserts that he is entitled to a higher rating for 
his service-connected right hip disability, currently evaluated 
as 10 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5253, which refers to impairment of the thigh. 

Under DC 5253, a 10 percent rating is warranted when there is 
limitation of rotation of the thigh, which means the affected leg 
cannot toe-out more than 15 degrees.  A 10 percent rating is also 
warranted when there is limitation of abduction of the thigh, 
which means the Veteran cannot cross his legs.  A higher 20 
percent rating is warranted when there is limitation of abduction 
motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.  Normal ranges 
of motion of the hip are from hip flexion from 0 degrees to 125 
degrees and hip abduction from 0 degrees to 45 degrees.  38 
C.F.R. 
§ 4.71, Plate II.  

Applying these criteria to the facts of this case, the Veteran is 
not entitled to a higher 20 rating for his right hip disability.  
Specifically, at the March 2009 VA examination, the Veteran's 
right hip abduction was to 45 degrees.  At the September 2010 VA 
examination, the Veteran's right hip abduction was to 45 degrees.  
Thus, the evidence of record does not establish that the 
Veteran's right hip disability displays limitation of abduction 
motion lost beyond 10 degrees - the requirements for the next 
higher rating.  38 C.F.R. § 4.71a, DC 5253.  

The other DCs pertaining to the hip that allow for ratings higher 
than 10 percent do not apply.  The medical evidence does not show 
ankylosis of the right hip joint as addressed under DC 5250.  
Specifically, at the March 2009 and September 2010 VA 
examinations, the examiners determined that the Veteran's right 
hip joint was not anklyosed.  The Veteran is already in receipt 
of the maximum 10 percent rating that can be assigned under DC 
5251.  Under DC 5252, the Veteran's flexion for the thigh is not 
limited to 30 degrees to warrant a higher 20 percent rating.  
Specifically, at the March 2009 VA examination, the Veteran's 
right thigh flexion was to 50 degrees.  At the September 2010 VA 
examination, the Veteran's right thigh flexion was to 90 degrees.  
The medical evidence also does not show hip flail joint under DC 
5254.  Additionally, the medical records do not show malunion of 
the right femur as contemplated under DC 5255.  The March 2009 
and September 2010 VA examiners determined that the Veteran did 
not have dislocation or loss of bone of the right hip.  38 C.F.R. 
§ 4.71a.

In reaching this conclusion, all applicable statutory and 
regulatory provisions have been considered, including 38 C.F.R. 
§§ 4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that the 
Veteran contends his disability is essentially manifested by 
pain.  The September 2010 VA examiner reported that there was 
objective evidence of pain following repetitive motion of the 
right hip.  However, even when considering the Veteran's pain, he 
does not meet the criteria for the next higher rating based on 
limitation of motion.  Accordingly, the current disability rating 
assigned includes additional limitation caused by pain and 
therefore adequately compensates the Veteran for the level of 
impairment caused by his right hip disability.

The Veteran's lay testimony concerning the severity of his right 
hip disability is unsubstantiated and, thus, probatively 
outweighed by the objective medical findings to the contrary.  
See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494-
95; Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1377; Barr, 
21 Vet. App. at 310.  See also 38 C.F.R. § 3.159(a)(2); Rucker, 
10 Vet. App. at 67; Layno, 6 Vet. App. at 469.  See, too, 
Buchanan, 451 F.3d at 1335.

The Veteran's right hip disability has never met the requirements 
for a higher rating since one year prior to filing his claim, so 
"staged" ratings are not appropriate.  See Hart, 21 Vet. App. 
at 505.

For these reasons and bases, the preponderance of the evidence is 
against the Veteran's claim - in turn meaning there is no 
reasonable doubt to resolve in his favor and his claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany, 9 
Vet. App. at 519.

Extraschedular Evaluations

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluation for the 
service-connected disability is inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as "governing norms".  Third, if the rating 
schedule is inadequate to evaluate the Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1).  Id.

In this case, the Veteran's symptomatology and limitation in 
occupational functioning for his lumbar spine disability, his 
bilateral lower extremity disabilities, and his right hip 
disability are reasonably contemplated by the rating schedule 
under the first prong of the analysis.  Id.  So extra-schedular 
consideration is not warranted in this circumstance.  .


ORDER

The claim for a disability rating higher than 40 percent for the 
lumbar spine disability is denied.

Since September 7, 2010, a separate disability rating of 40 
percent for the incomplete paralysis of the sciatic nerve of the 
left lower extremity is granted, subject to the law and 
regulations governing payment of monetary benefits. 

Since September 7, 2010, a separate disability rating of 40 
percent for the incomplete paralysis of the sciatic nerve of the 
right lower extremity is granted, subject to the law and 
regulations governing payment of monetary benefits. 

The claim for a disability rating higher than 10 percent for the 
right hip disability is denied.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's TDIU claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  38 
U.S.C.A. § 5103A.  The additional delay that will result from 
this remand is regrettable; however, proper adjudication of the 
claim requires additional development.

Applicable law provides that a total disability rating for 
compensation may be assigned where the scheduler rating is less 
than total when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially gainful 
occupation as the result of service-connected disabilities 
provided that, if there is one such disability, this disability 
shall be rated at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2010).  

It is clear that the Veteran meets the percentage requirements 
for consideration of a total evaluation under 38 C.F.R. § 
4.16(a).  The Veteran's service-connected disabilities include 
his lumbar spine disability (rated as 40 percent disabling), his 
right hip disability (rated as 10 percent disabling), his 
bilateral hearing loss (rated as 30 percent disabling), his 
incomplete paralysis of the sciatic nerve of the right lower 
extremity (rated as 40 percent disabling), and his incomplete 
paralysis of the sciatic nerve of the left lower extremity (rated 
as 40 percent disabling).  By way of application of the combined 
ratings table, the Veteran's combined rating is now 90 percent.  
38 C.F.R. § 4.25 (2010).

Consideration must be given to whether the competent evidence 
otherwise demonstrates that the Veteran is unable to secure or 
follow a substantially gainful occupation due to his service-
connected disabilities.  A VA examination in this regard has not 
yet been afforded to the Veteran.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  Here, the Veteran must be afforded a VA 
examination to determine whether his service-connected 
disabilities preclude him from performing substantially gainful 
employment.  

Additionally, the most recent outpatient treatment records from 
the VAMCs in Dublin, Georgia; Columbia, South Carolina; and 
Orlando, Florida, should be obtained and associated with the 
claims file.

Finally, the Veteran has not been provided proper duty-to-assist 
notice for his TDIU claim.  The Veteran must be provided with 
this notice.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited 
handling is requested.)

1.  Send the Veteran proper duty-to-assist 
notice pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes, but is 
not limited to, an explanation as to what 
information or evidence is needed to 
substantiate a claim for entitlement to a 
TDIU.

2.  Obtain any recent outstanding VA 
treatment records that have not previously 
been obtained, from the VAMCs in Dublin, 
Georgia; Columbia, South Carolina; and 
Orlando, Florida and associate them with the 
claims file.  Do not associate duplicate 
copies.

3.  Schedule the Veteran for an appropriate 
VA examination to obtain an opinion 
concerning the extent of functional and 
industrial impairment resulting from the 
Veteran's service-connected disabilities of 
a lumbar spine disability, a right hip 
disability, bilateral hearing loss, 
incomplete paralysis of the sciatic nerve of 
the right lower extremity, and incomplete 
paralysis of the sciatic nerve of the left 
lower extremity.  The opinion should address 
whether his service-connected disabilities 
alone, or in combination, are so disabling 
as to render him unemployable.  The 
Veteran's age and the effects of non-service 
connected disabilities cannot be factors for 
consideration in making the determination.  
However, effects of treatments and 
medications used to treat the service-
connected disabilities must be considered in 
the opinion.

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must be 
made available to the examiner.  All 
necessary tests should be conducted.

If the examiner is unable to reach an 
opinion without resort to speculation, the 
examiner should identify the information 
needed to provide the requested opinion, 
such as relevant testing, a specialist's 
opinion, or other data needed.  Thereafter, 
necessary development should be completed.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  The consequences 
of failure to report for a VA examination 
without good cause may include denial of his 
claim.  38 C.F.R. § 3.655 (2010).

4.  After the above actions have been 
completed, readjudicate the Veteran's TDIU 
claim.  If the claim remains denied, issue to 
the Veteran a supplemental statement of the 
case, and afford the appropriate period of 
time within which to respond thereto.



The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).




______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


